Citation Nr: 1750041	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased apportionment of the Veteran's compensation benefits on behalf of his dependent minor child, K.L.R.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987 and from January 1991 to March 1991.  The appellant is the custodian of K.L.R., the dependent child of the Veteran.  The appellant is the recipient of an apportionment of the Veteran's disability compensation benefits on K.L.R.'s behalf. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decisional letter of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for an increased apportionment on behalf of the child K.L.R. (denying further apportionment in excess of the current amount of $64 monthly).

When the case was previously before the Board in June 2015, it was remanded for additional development.


FINDINGS OF FACT

1.  The appellant has demonstrated financial hardship related to the minor child K.L.R; the current $64.00 apportionment represents less than 2 percent of the Veteran's VA compensation benefits.

2.  The evidence does not demonstrate that an increased monthly apportionment of the Veteran's VA benefits in the amount of $109 to the appellant for care of his minor child, K.L.R., would create undue hardship to the Veteran or any other person of interest.




CONCLUSION OF LAW

The criteria for an increased apportionment in the Veteran's VA compensation benefits in the amount of $109 have been met.  38 U.S.C. §§ 101, 5307 (2012); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications. 

The Board notes that a claim for an apportionment is a contested claim and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a statement of the case.  38 C.F.R. § 19.101.  Here, the August 2013 statement of the case was furnished to the appellant in August 2013 and to the Veteran in January 2016.  The March 2016 supplemental statement of the case was sent to both the appellant and the Veteran in March 2016.  The RO afforded the appellant and Veteran the opportunity, to include pursuant to the Board remand, to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2015 remand.  Specifically, the June 2015 Board remand instructed the RO to ensure all contested claims procedures have been followed, including sending the August 2013 statement of the case to the Veteran, providing both the appellant and Veteran with a VA Form 21-0788 to update their financial information, and to readjudicate the claim, including discussion whether the current apportionment is a general or special apportionment.  The Board finds that the RO has complied with the Board's instructions in that the Veteran was sent the August 2013 statement of the case in January 2016, both parties were sent a VA Form 21-0788 in January 2016 (however, only the appellant completed and submitted it) and the March 2016 supplemental statement of the case substantially complies with the Board's June 2015 remand directives in that it explains this is a general apportionment.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A); 38 C.F.R. § 3.57.  In this case, K.L.R. was a minor child of the Veteran until February [REDACTED], 2017, when K.L.R. became 18 years old.

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

38 C.F.R. § 3.450 finds that a "general" apportionment may be paid if a Veteran is not reasonably discharging his responsibility for his children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

Additionally, 38 C.F.R. § 3.451, for "special" apportionments, provides that, "without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants." 

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C. § 5307 (a)(2); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451.

In the present case, in June 2003, an apportionment decision found that the appellant/claimant's financial data "does not show a need for this apportionment," but further found that the Veteran was "not contributing to the support" of K.L.R. and that "the child is entitled to the additional amount the veteran would receive for this dependent child."  Documents of record from July 2003 reflect that K.L.R. was newly added as a dependent to the Veteran's disability compensation award effective from September 2002, and this resulted in the addition of $64 to the Veteran's monthly disability compensation award at that time.  Simultaneous with the addition of K.L.R. as a dependent on the Veteran's award, apportionment of the full $64 monthly amount associated with K.L.R.'s minor dependent status was started such that the $64 was made payable to the appellant/claimant on behalf of K.L.R.  Beginning in February 2010, the appellant/claimant submitted correspondence noting that the Veteran's disability compensation payments had been adjusted upwards over the years following the establishment of the apportionment, and that the dependency award associated with K.L.R.'s dependent child status had come to significantly exceed the $64 per month that was apportioned to the appellant/claimant on K.L.R.'s behalf.  The adjusted amount in excess of $64 per month was being received by the Veteran while the apportionment on behalf of K.L.R. remained $64 per month.  The appellant/claimant asserts that the Veteran continues to provide no contribution or support for the care of K.L.R., but has been receiving and continues to receive payment of a substantial portion of the upward adjusted VA dependency award for K.L.R.

In October 2011, the AOJ issued a new apportionment decision denying an increase in the apportionment awarded on behalf of K.L.R. (leaving the apportionment amount at $64 per month).  This decision noted that the Veteran's monthly disability compensation award included $109 (at the time of the October 2011 decision, further adjusted since that time) due to the Veteran claiming K.L.R. as a dependent, and that only $64 of that amount was being apportioned to the appellant/claimant who is K.L.R.'s custodian.  The AOJ denied the request of an increased apportionment, concluding that increasing the apportionment would "create an undue hardship on the veteran."

In an August 2011 VA Form 21-0788, the Veteran reported monthly income of $4,759 from a combination of VA ($3,687) and Social Security disability benefits ($1,072).  However, the RO indicated that he did not properly account for his VA income; the actual monthly income from VA was noted to be $3,252.  Considering VA's correction, his total monthly income would be $4,324.  He also reported recurrent monthly expenses of $4,076.44.  The appellant, in August 2011 provided monthly income of $2,644 and expenses of $1,307.96.

In the Board's June 2015 remand, the agency of original jurisdiction was requested to afford both the Veteran and the appellant with copies of VA Form 21-0788, to be completed and returned to VA in order to provide their updated financial status.  These forms were sent to both parties in January 2016; however, to date, the Veteran has not supplied VA with the completed form or the requested information.  Nevertheless, review of the record reflects that the Veteran's monthly VA income was $3,252 in May 2011, it was $3,368 in December 2011, it was $3,424 in December 2012, it was $3,475.36 in December 2013, it was $3,534.44 in December 2014, and it was $3,415.74 in February 2017.  When taking into account his Social Security disability income, this would increase his overall income to $4,440 in December 2011, $4,496 in December 2012, $4,547 in December 2013, $4,606.44 in December 2014, and $4,487.74 in February 2017.  As there is no additional information regarding up-to-date expenses, the Board will consider this appeal based on the evidence of record with respect to the Veteran's expenses information.  

The appellant provided additional financial status information in February 2016.  In her February 2016 VA Form 21-0788 she reported her total monthly income as $3,201 and her total monthly expenses as $3,321.78.

Considering first an additional general apportionment, the appellant argues that the Veteran was not reasonably discharging his responsibility for K.L.R.'s support.  However, the appellant has also reported, on her August 2011 and February 2016 VA Forms 21-0733, that the Veteran provides support for K.L.R. in the form of an apportionment of his Social Security disability benefits as well as the apportionment of VA benefits already noted.  Thus, in the absence of documentation to the contrary, the weight of evidence does not show that the Veteran was not reasonably discharging his responsibility for his child K.L.R.'s support. 

Turning to consideration of a special apportionment, there is not sufficient evidence to demonstrate that the award of an additional special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board noted above, the Veteran's income has consistently exceeded his expenses during the course of this appeal.  The Board further notes that the appellant claims that she has suffered financial hardship while she has been supporting K.L.R.  In an August 2011 statement, she indicated that she will have to file for Chapter 7 if the increase is not granted.  In this regard, a review of her most recent February 2016 VA Form 21-0788 shows that she reported her monthly expenses ($3,321.78) exceeded her monthly income ($3201).  The Board does not find that an increase in the apportionment in question (to the entire $109 allotted for K.L.R. as a dependent of the Veteran) would constitute an undue and impermissible hardship upon the Veteran, and the Board finds that the appellant and K.L.R. have demonstrated financial hardship. 

As previously mentioned, the Veteran has been on notice of this claim.  However, the Veteran did not respond to any of the correspondence from VA.  None of the notifications have been returned to VA as undeliverable.  The Veteran has reached out to VA about other issues during the time period of this appeal.  The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See id.   

In sum, the evidence does not demonstrate that an increased monthly apportionment of the Veteran's disability compensation benefits for the care of K.L.R. would create undue hardship to the Veteran or any other person of interest.  Essentially, during the course of this appeal, the Veteran has been in receipt of over $3,200 a month in VA benefits.  In 2011, his overall monthly income was greater than his monthly expenses.  His monthly income has increased over the years and because he never provided updated information regarding monthly expenses, on this record, the Veteran's total monthly income has consistently exceeded his reported monthly expenses during the course of the appeal.  

The Board notes that the current apportionment allotted for the appellant for care of K.L.R. ($64 a month) does not constitute the 20 percent that the regulation notes ordinarily would not pose an undue hardship.  The appellant's $64 apportionment is less than 2 percent of the Veteran's VA benefits.

Based on the record, the Board finds that there is no evidence to show that an increased special apportionment would result in financial hardship to the Veteran or other persons of interest; therefore, the Board finds that entitlement to an increase in apportionment is warranted.  The Board recognizes that an increase to the $109 the Veteran received for his dependent child K.L.R. is less than the 20 percent listed in 38 C.F.R. § 3.451; however, an amount over $109 is likely to result in hardship to the Veteran and other interested parties.


ORDER

An increased apportionment of the Veteran's VA disability compensation in the amount of $109 a month on behalf of the Veteran's dependent minor child, K.L.R is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


